DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0106885 to Singh (Singh).
Claim 1

With regard to v. a first sensor pod attached adjacent to an undercarriage of the rail vehicle, the first sensor pod comprising: 1. a first 3D sensor in communication with the system controller, the first 3D sensor configured in an orientation at an oblique angle β relative to a railway track bed surface supporting rails on which the rail vehicle is moving and configured in an orientation substantially perpendicular to the supporting rails to obtain a side view of a first side of a first rail of the railway track and obtain data from the first side of the first rail; Singh teaches three dimensional sensors that are obliquely angled to the rails and thus to the track bed as well and mounted to the underside of a rail vehicle (Fig. 1, sensors 12B, 12C, par. 81; par. 187, three dimensional sensors, par. 102 housing mounted from an underside of railroad vehicle).
With regard to a first structured light generator in communication with the system controller, Singh teaches a laser emitting device (Fig. 1, laser emitting device 24; par. 91).
Claim 2
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0164904 to Dick et al. teaches analyzing a rail surface using sensors oriented at an angle to the track bed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864